 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11    MATTHEW COPELAND MILLER,                              Case No. 1:19-cv-00830-EPG-HC
12                    Petitioner,                           ORDER TRANSFERRING CASE TO THE
                                                            SACRAMENTO DIVISION OF THE
13            v.                                            EASTERN DISTRICT OF CALIFORNIA
14    KELLY SANTORO,
15                    Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254.

19          When a state prisoner files a habeas petition in a state that contains two or more federal

20 judicial districts, the petition may be filed in either the judicial district in which the petitioner is

21 presently confined or the judicial district in which he was convicted and sentenced. See 28

22 U.S.C. § 2241(d); Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004) (quoting Carbo v. United

23 States, 364 U.S. 611, 618, 81 S. Ct. 338, 5 L. Ed. 2d 329 (1961)). Petitions challenging the

24 execution of a sentence are preferably heard in the district where the inmate is confined. See

25 Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989). Petitions challenging convictions or

26 sentences are preferably heard in the district of conviction. See Laue v. Nelson, 279 F. Supp.
27 265, 266 (N.D. Cal. 1968). Section 2241 further states that, rather than dismissing an improperly

28 filed action, a district court, “in the exercise of its discretion and in furtherance of justice[,] may


                                                        1
 1 transfer” the habeas petition to another federal district for hearing and determination. Id.; see also

 2 28 U.S.C. § 1404(a) (court may transfer any civil action “to any other district or division where it

 3 might have been brought” for convenience of parties or “in the interest of justice”).

 4          Here, Petitioner’s claims relate to his convictions and sentence from the San Joaquin

 5 County Superior Court, which is part of the Sacramento Division of the United States District

 6 Court for the Eastern District of California. Therefore, venue is proper in the Sacramento

 7 Division. Local Rule 120(d).

 8          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

 9 court may, on the court’s own motion, be transferred to the proper court. Therefore, this action

10 will be transferred to the Sacramento Division.

11          Accordingly, IT IS HEREBY ORDERED that:

12          1. This action is TRANSFERRED to the United States District Court for the Eastern

13 District of California sitting in Sacramento; and

14          2. All future filings shall reference the new Sacramento case number assigned and shall

15 be filed at:

16                                 United States District Court
                                   Eastern District of California
17                                 501 “I” Street, Suite 4-200
                                   Sacramento, CA 95814
18

19
20 IT IS SO ORDERED.

21
        Dated:    June 17, 2019                                /s/
22
                                                           UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                       2
